El Juez Asociado Señor Belaval
emitió la opinión del Tribunal.
Se trata de un menor, puesto por su madre bajo la cus-todia de su abuela materna desde que nació. Tanto el padre como la madre del menor han constituido, cada uno por su lado, distintos hogares. El padre ahora reclama que se le entregue < a su hijo para que viva con él, su esposa y sus tres hijas, de uno, dos y tres años de edad. Existe un ver-dadero lazo afectivo entre la abuela y su nieto de cuatro años, uno de esos lazos que sólo puede crear la reunión de la inocencia con la sabiduría. El informe de la trabajadora social habla bien de ambós hogares, pero la ilustrada Sala sentenciadora, considerando la edad de la abuela, llega a la *292conclusión que sólo le restan diez años de vida, y es mejor que pase ahora el menor a casa de su padre, aunque reconoce que la separación del nieto de la abuela tendrá que produ-cirle al niño cierto impacto emocional que la Sala espera será pasajero.
Creemos que éste es un caso, en el cual, el estado afec-tivo creado por la tierna convivencia de la infancia, debe mantenerse en ausencia de una prueba clara de verdadero riesgo para el menor. No hace mucho tiempo, resolvimos que el concepto “bienestar del menor” incluye diversos factores de orden moral, psíquico, cultural y económico y que los intereses humanos envueltos en la determinación de la cus-todia de menores no permiten que se resuelva un problema de tanta categoría mediante la mera aplicación del con-cepto jurídico de la patria potestad — Rodríguez v. Torres, 80 D.P.R. 778 (1958), cita precisa a la pág. 780. Igual razo-namiento nos parece aplicable a una situación como ésta, en que sólo está envuelta la probabilidad de un futuro bie-nestar a costa de otras ventajas intimistas.
Es sólo el propio bienestar del menor el que nos cohíbe en estos momentos de hacer el análisis de una conducta paterna que dista mucho de ser ejemplar.

Por las razones expuestas se revoca la sentencia dictada por la Sala de Bayamón del Tribunal Superior de Puerto Rico de fecha H de septiembre de 1965 en el caso civil Núm. CS-65-872 de dicha Sala y se ordena que el menor perma-nezca en la custodia de su abuela.